Citation Nr: 1625330	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  10-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for headaches, to include as secondary to his service-connected tinnitus. 

2. Entitlement to service connection for a bilateral knee disability. 

3. Entitlement to service connection for a hypertension. 

4. Entitlement to service connection for a bilateral shoulder disability. 

5. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1967 to February 1974, and in the United States Army from March 1980 to February 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of evidence is against the finding that the Veteran's bilateral knee disability had its onset in service or were caused by/etiologically related to the Veteran's active military service.

2. The preponderance of evidence is against the finding that the Veteran's hypertension had its onset in service or was caused by/etiologically related to the Veteran's active military service. 

3. The preponderance of evidence is against the finding that the Veteran's bilateral shoulder disability had its onset in service or were caused by/etiologically related to the Veteran's active military service. 

4. The preponderance of evidence is against the finding that the Veteran's sleep apnea had its onset in service or was caused by/etiologically related to the Veteran's active military service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a bilateral knee disability have not been met. 38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2. The criteria for entitlement to service connection for hypertension have not been met. 38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for a bilateral shoulder disability have not been met. 38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for sleep apnea have not been met.  38 C.F.R. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a disorder when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Gober, 125 F.3d 1447, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias...").

After determining the competency and credibility of evidence, the Board must then weigh its probative value. The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is  adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for the issues decided herein, are adequate under the law.  

Service Connection - Bilateral Knee Disability

The Veteran asserts that his current bilateral knee disability, diagnosed as internal derangement and arthritis, was caused by his military service.  Specifically, the Veteran contends he has been suffering from progressively worse knee pain and instability (popping) in both knees since his active service in the Air Force.  The Board finds, however, that the preponderance of the evidence is against the finding that the any aspect of the Veteran's military service caused or was otherwise etiologically related to the Veteran's current disability.  Therefore, the Veteran's claim of service connection for a bilateral knee disability must be denied. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

During the pendency of the claim, and specifically at his October 2012 Board hearing before the undersigned VLJ, the Veteran has continuously contended that he started suffering from bilateral knee pain and 'popping' since his first tour of active military service in the United States Air Force.  However, the Veteran admits that he did not seek treatment for such condition until years after he left service, and had been simply taking over-the-counter pain medications for the pain.  Indeed, a review of the Veteran's service treatment records (STRs) and post-service treatment records demonstrate no treatment, diagnosis, or complaint regarding the Veteran's knees until years after his second tour of service, which ended in 1984.  

The Board notes that private and post-service VA treatment records demonstrate continuous treatment for both the Veteran's knees, to include a surgery since his initial diagnosis in 2004. However, such records provide no opinion or analysis regarding the cause/etiology of the Veteran's knee conditions, or notes when such condition began.  In this regard, the Veteran has not provided a specific in-service incident, injury, or incurrence in which he alleges resulted in his current knee condition; even during his hearing before the VLJ, the Veteran explicitly noted that he knew of no singular event during service that caused his knee to start hurting. 

In April 2014, the Veteran was afforded a VA Compensation and Pension (C&P) examination to determine the nature and etiology of his bilateral knee disability.  Upon examination, the Veteran was diagnosed with internal derangement of both knees, and X-ray diagnostics revealed degenerative arthritis in both knees.  The examination report noted a review of the Veteran's claims file, as well as noting the Veteran's claimed medical history of the condition.  The VA examiner, however, concluded that it was less likely than not that the Veteran's current knee condition was due to, or etiologically related to any aspect of his military service.  The examiner opined that the medical evidence of record, to include his STRs, post-service VA treatment records, and private medical records, do not show any such complaint, treatment, or diagnosis of a knee condition until decades after his active military service.  As such, the examiner concluded that such a condition was less likely related to the Veteran's active military service. 

To establish service connection, the evidence of record must show that the Veteran suffers from a current disability, an in-service incident or injury, and a nexus between the disability and the in-service incurrence.  Here, while the Veteran has a currently diagnosed disability, medical evidence or record is against the finding of any nexus between that disability and his service.  The Board finds that the April 2014 VA medical opinion is dispositive of any nexus between the Veteran's service and his current knee disability. The Board notes that while the Veteran claims that his knee disability is due to his military service, he is not competent to speak to the etiology of his condition, nor would such statements outweigh the medical evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

As stated above, "competent lay evidence" means "any evidence not requiring that the proponent have specialized education, training, or experience." Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (a person that is not a medical expert is nevertheless competent to offer evidence of his symptoms in support of a claim for an increased disability evaluation); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, as a layperson, the Veteran is not competent to diagnose specific complex disabilities such as in the present case. Jandreau, supra.  Such competent evidence concerning the nature and etiology of the Veteran's knee disability has been provided by a medical professional who has examined him during the current appeal, and cited in the preceding paragraphs. The Board finds that the evidence from this examination is the most probative in determining the etiology of the Veteran's disability. As such medical evidence is against the Veteran's claim, service connection must be denied on a direct basis. 
 
The Board notes, however, that service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. However, the U.S. Court of Appeals for the Federal Circuit clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). As arthritis is among the chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may serve in lieu of medical nexus. 

To this end, the Board notes that the Veteran has claimed that his knees has been in pain and experienced 'popping' since his first active service in the Air Force.  Specifically, the Veteran has noted that he simply took over-the-counter pain medications such as Advil, to relieve his pain, and did not seek treatment.  However, the Board finds that such lay statements are both not competent and not credible when evaluated against the competent medical evidence of record.  The Board notes that while the Veteran may be competent to speak to the fact that he experienced pain in his knees, he is not competent to diagnose such complex a condition as degenerative arthritis; such diagnosis not only requires specialized medical education, training, and experience, but also X-ray diagnostics. Jandreau, supra. The Board finds that the Veteran has not demonstrated he possess such set of skills as to competently speak to, or diagnose such a condition. 

Furthermore, the Board finds that the Veteran's lay statements go also counter to the medical evidence of record. Specifically, while the Veteran contends that his knee conditions began during service, the STRs and post-service medical records are silent on any treatments or diagnoses regarding his knees.  The Board points out that even considering the Veteran's contention that he did not seek out treatment, the Board notes that his required entry and exit examinations from service showed no indications of any problems with his knees.  The Board notes that a review of the Veteran's separation examination from his first duty tour in the Air Force in January 1974 showed no knee condition.  Even in the Report of Medical History the Veteran reported no issues with his knees; the Board finds this to be exceptionally probative as this form is completed by the Veteran himself at the time of separation from active duty. 

Therefore, the Board finds that the evidence of record does not demonstrate a continuity of symptomology for the Veteran's condition from service, and there is no evidence that the Veteran suffered a compensable knee condition within one years of leaving service. As such, the preponderance of evidence is against establishing the requisite criteria for service connection on a presumptive basis.   

Consequently, as the preponderance of evidence is against the Veteran's claim that his bilateral knee disability is related to his active military service, the claim must be denied.  The Board has considered the doctrine of reasonable doubt. However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims. Therefore, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Veteran's claim of service connection for a bilateral knee disability must be denied. 

Service Connection - Hypertension

The Veteran asserts that his currently diagnosed hypertension is related to his military service. The Board notes that a close review of the relevant evidence of record, to include a VA C&P examination, VA treatment records, STRs, and lay statements, reveal that the evidence is against the finding that the Veteran's currently diagnosed hypertension has been ongoing since his service, or that it is related to any incident or injury during his active military service. Consequently, the Veteran's claim for service connection must be denied.

As noted above, generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a VA C&P examination for his claim for hypertension in April 2014. Upon examination, the VA examiner diagnosed the Veteran with hypertension. However, after a review of the Veteran's claims file, medical history and lay statements, the examiner ultimately concluded that it was less likely than not that the Veteran's hypertension is etiologically/causally related to the Veteran's military service. To this end, the examiner noted that the Veteran's STRs and military personnel records revealed no complaints, treatment, or diagnosis of hypertension, or those symptoms related to hypertension during his military service, to include no indication of such a condition on his separation examinations.  As such, the examiner opined that the Veteran's currently diagnosed hypertension is not etiologically related to any aspect of the Veteran's active military service.

In addition to this VA examination, the Board notes that the Veteran himself has not asserted when his hypertension specifically arose.  During his hearing before the undersigned VLJ, the Veteran explicitly stated that he did not even remember if his condition started during or after service. Indeed, a review of the STRs, and post-service medical records reveal no record of a diagnosis during or directly after either active service tours. As such, the Board finds that the VA nexus opinion to be most probative in establishing that the Veteran's hypertension is not related to his military service. 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  As hypertension is among the chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may serve in lieu of medical nexus. 

The Board finds, however, that such presumptive service connection cannot be substantiated by the competent evidence or record. The Board finds that there is no evidence that the Veteran's hypertension manifested to a compensable degrees directly (within one year) after service. The Veteran's exit examination, and post-service treatment records are silent of any diagnosis of hypertension; the entry and exit examinations from the Veteran's STRs also show normal blood-pressures of 120/80.  Furthermore, there is no evidence that the Veteran suffered from hypertension continuously since service, as to establish a continuity of symptomatology. To this end, the Veteran himself has admitted that he does not remember when such symptoms or condition started, and the preponderance of evidence after service does not show any treatments or diagnosis of hypertension directly after service. Therefore, the Board finds that the criteria for service connection on a presumptive basis have not been established.    

Consequently, as the preponderance of evidence is against the Veteran's claim that his hypertension is related to his active military service, the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, the Veteran's claim of service connection must be denied. 

Service Connection - Bilateral Shoulder Disability

The Veteran asserts that his current bilateral shoulder disability, diagnosed as sub-acromial bursitis (left) and shoulder strain (right), was caused by his military service.  Specifically, the Veteran contends he has been suffering from intermittent pain in both shoulders since his active service in the Army. The Board finds, however, that the preponderance of the evidence is against the finding that the any aspect of the Veteran's military service caused or was otherwise etiologically related to the Veteran's current disability.  Therefore, the Veteran's claim of service connection for a bilateral shoulder disability must be denied. 

The Veteran was afforded a VA C&P examination to determine the nature and etiology of his shoulder disability in April 2014. Upon examination the Veteran was diagnosed with sub-acromial bursitis of the left shoulder, and shoulder strain in the right shoulder. However, after a review of the Veteran's claim file to include his medical history, the examiner determined that these shoulder conditions were not etiologically related or caused by any aspect of the Veteran's active military service. The examiner opined that as the record during and after both the Veteran's active service periods were silent for complaints, diagnoses, or treatment for any shoulder condition, it was less likely than not that such a condition is related to his service.  

The Board notes that a review of the Veteran's STRs, and post-service VA/private medical records do not demonstrate any treatment or diagnosis of a shoulder condition during or directly after service. While the private treatment records obtained by the VA from the Veteran's treating physicians do reveal a current disability, such records are years after the Veteran left service, and do not speak to the etiology of such a condition. These private records also fail to show that the Veteran's shoulder conditions have been ongoing since his service. 

While the Board acknowledges that the Veteran has contended that his shoulder pains have been ongoing since his second enlistment with the United States Army from 1980 to 1984, the evidence of record does not corroborate such lay statements. As noted above, in assessing the probative weight of any lay statements, the Board must evaluate both its competence and credibility. Here, the Board does not consider the Veteran competent to speak to the etiology of his shoulder conditions.  The Veteran has not shown to possess the necessary medical education, training, or experience, to competently assess the nature and etiology of such complex medical matters as whether his active service duty caused his current shoulder condition.  Jandreau, supra. Such competent nexus opinion has already been provided by the medical professionals who examined the Veteran during the appeals period, and have concluded no etiological relationship to his military service.  The Board finds that such medical evidence to be more probative than that of the Veteran's lay statements.  

The Board finds the weight of the probative evidence of record weight against the finding that the Veteran's shoulder conditions are related to his active military service. Consequently, as the preponderance of evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the Veteran's claim for service connection must be denied.

Service Connection - Sleep Apnea

The Veteran claims that his currently diagnosed obstructive sleep apnea is the result of his military service in the United States Army. Specifically, the Veteran contends that he started snoring heavily during service and that he would stop breathing while asleep.  However, after a careful review of the record, the Board finds that based upon the probative evidence of record, service connection is not warranted. 

The probative evidence of record demonstrates a current diagnosis of obstructive sleep apnea; however, there is no evidence of this disability began during the Veteran's active service and no evidence indicating this disability is related to service. While statements by the Veteran and his wife both report that the Veteran had experienced snoring in service, the STRs do not reflect any complaints, treatments, or diagnoses of such symptoms of sleep apnea.  The Board notes that even the Veteran's exit examination and report of medical histories demonstrate no reports of any history of trouble sleeping. Post-service medical evidence of record, including private and VA treatment records reveal the Veteran was initially diagnosed with obstructive sleep apnea in 2005, decades after the Veteran's separation from active service. 

In April 2014 the Veteran was afforded a VA examination regarding the nature and etiology of his diagnosed sleep apnea. The VA examiner opined that it was less likely than not that the Veteran's current obstructive sleep apnea is related to any aspect of the Veteran's military service, to include the Veteran's claim of snoring in service. The examiner explained that this conclusion was based on the fact that the STRs were silent for any objective medical evidence of symptoms of sleep apnea, to include complaints of snoring, daytime somnolence, or sleep disturbance. Her opinion was based upon an examination of the Veteran, his reported medical history, a review of the claims file and medical treatises. 

The Board acknowledges that the Veteran has provided lay statements from both his wife and himself, regarding his symptoms during his active duty service. Specifically, the Veteran's wife noted that the Veteran would while he slept during his active duty.  The Veteran also noted that during service, his fellow servicemen complained that he snored loudly, and that a medic noted that he would stop breathing when he slept. To this end, the Boards notes that while a Veteran is competent to report lay observable symptoms of a disorder, he is not competent to diagnose or medically attribute any symptom to a current disorder or medically attribute any in-service symptom or incident to a current disorder. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). In this case, he is not competent to specify that his snoring in service is related to his currently diagnosed sleep apnea, as such would constitute a medical conclusion, which he is not competent to make. See Jandreau, 492 F.3d at 1377 n.4; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). The Board notes that there is no evidence of any diagnosis or treatment for sleep apnea during service, or for years after the Veteran left service. While the Veteran's assertion of snoring may be considered credible, his assertions that his in-service snoring was related to his currently diagnosed sleep apnea disability are not competent and can be afforded no probative value. 

Additionally, the Board notes that in the April 2014 VA medical opinion regarding the Veteran's sleep apnea, the VA examiner considered and noted the Veteran's history of snoring. However, the examiner nonetheless concluded that such condition was not related to his military service. Therefore, the Board finds that such evidence more probative than that of the Veteran's lay statements as they are medically based, addresses the available evidence, and is directly responsive to the inquiry at hand. As such, the preponderance of evidence remains against the Veteran's claim.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). Therefore, the Veteran's claim for service connection must be denied.

Finally, as noted above, service connection may also be presumptively granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  However, as sleep apnea is not a chronic disease under § 3.309(a), the Board finds that continuity of symptomatology may not serve in lieu of medical nexus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). 


ORDER

Entitlement to service connection for a bilateral knee disability is denied. 

Entitlement to service connection for a hypertension is denied. 

Entitlement to service connection for a bilateral shoulder disability is denied. 

Entitlement to service connection for a sleep apnea is denied. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of service connection for headaches. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In April 2014, the Veteran was afforded his one and only VA C&P examination regarding his claimed chronic headaches. The VA examiner noted that the Veteran's diagnosed headaches, not otherwise specified (NOS), was less likely than not related to his active military service. The examiner opined that since there was no medical history noting a chronic headache condition, that such condition was not related to his military service. However, the Board finds that this opinion to the inadequate for adjudication on the merits as it fails to address whether such condition may be service connected on a secondary basis, due to the Veteran's tinnitus. 

The Board notes that while presenting testimony before the undersigned VLJ during a Board hearing in October 2012, the Veteran noted that his claimed headaches were due to, or secondary to, ringing in his ears, or his service-connected tinnitus. The Board notes that service connection may be granted on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2014). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

To this end, the Board finds the April 2014 examination to be inadequate for an appellate review on the merits. While the VA examiner provided a nexus opinion regarding causation of the Veteran's headaches to the Veteran's military service, the examination report is silent on any analysis or conclusion with regards to whether the Veteran's headaches were caused by or aggravated by the Veteran's service-connected tinnitus. See Allen v. Brown, 7 Vet. App. at 448. As such, as the VA examination provided fails to address an entire theory of entitlement for service connection, the Board finds that such examination is inadequate, and another examination or addendum opinion must be provided. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed headaches that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and/or addendum opinion from a suitably qualified examiner.  This report should discuss the etiology of the claimed headaches, to include as secondary to the Veteran's service-connected tinnitus, and addressing whether it is at least as likely as not that the Veteran's disorder is related to / caused by, or aggravated (permanently worsened beyond normal progression) by his tinnitus, or his military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.  

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


